Title: General Orders, 23 July 1775
From: Washington, George
To: 



Head Quarters, Cambridge, July 23rd 1775
Parole, Brunswick.Countersign, Princeton.


As the Continental Army have unfortunately no Uniforms, and consequently many inconveniencies must arise, from not being able always to distinguish the Commissioned Officers, from the non Commissioned, and the Non Commissioned from the private; it is desired that some Badges of Distinction may be immediately provided, for Instance, the Field Officers may have red or pink colour’d Cockades in their Hatts: the Captains yellow or buff; and the Subalterns green. They are to furnish themselves accordingly—The Serjeants may be distinguished by an Epaulette, or stripe of red Cloth, sewed upon the right shoulder; the Corporals by one of green.
The people employed to make spears, are desired by the General to make four dozen of them immediately, thirteen feet in lenght, and the wood part a good deal more substantial than those already made, particularly in the New Hampshire Lines, are ridiculously short and light, and can answer no sort of purpose, no more are therefore to be made on the same model.
The Commanding Officers of the different works and posts, are once more enjoined, to furnish themselves with a sufficient Number of Gabions and Fascines, which are to stop up the Entrances of their respective Redoubts and Lines; and to repair their works which may either be damaged by the weather, or the Fire of the enemy; it is observed that several of the Entrances of the Redoubts, are still left open without any sort of defence; The Commanding Officers of each Redoubt, are therefore ordered to cut a wide deep ditch, at the entrances, and throw a bridge of strong plank across; this to be done without delay.

John Davis of Capt. Fosters Company, in Col. Gridley’s regiment of Artillery, tried for “Desertion and suspicion of intending to go to the Enemy” is acquitted by the General Court Martial.
Ensign Trafton accused by Col. Scammons of “abusive Language, to the said Colonel Scammons while under Arrest,” tried by a General Court Martial of which Col. Nixon was president[.] The Court are unanimously of opinion, that the prisoner is Not guilty and do therefore acquit him with honour.
Lieut. Trafton to be forthwith released from his arrest.
Michael Bury, Capt. Parkers Company, and Col. Prescotts Regiment, tried by the same General Court Martial for “refusing his duty and enlisting in another Company:” The Court condemn the prisoner, and order him to receive thirty-nine Lashes. The General orders the sentence to be put in execution, at the Head of the regiment the delinquent belongs to.
